Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022 has been entered.
Allowable Subject Matter
Claims 5 and 6 are presented as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Claims 5 and 6, the prior art discloses most of the claimed invention regarding medication containers with top caps and flip up handles for a double-walled flask container.  However, the prior art does not expressly disclose an inner compartment cup configured for reversible interfacing with said top cap and when so interfaced with said top cap, and when said cap is interfaced with said top end of said double-walled vacuum flask cylinder, extends into said interior cavity, said storage compartment having a base surface positioned substantially opposite said top cap, wherein said base surface has at least one aperture. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, see Remarks Page 5 Lines 1-11, filed February 21, 2022, with respect to Lake (2019/0152655) and Bramming (2,925,187) have been fully considered and are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736